Notice of Pre-AIA  or AIA  Status

The Examiner acknowledges the cancelation of claims 2-3 in the amendments filed 11/30/2021.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the claim amendments and page 9 of the remarks filed 11/30/2021, with respect to the objections to claims 1 and 8 as set forth in paragraphs 4-5 of the action mailed 9/2/2021, have been fully considered and are persuasive.  The objections to claims 1 and 8 have been withdrawn. 

Applicant's arguments, see the claim amendments and pages 11-12 of the remarks filed 11/30/2021, with respect to the rejection of claim 9 under 35 U.S.C. 112(b) as set forth in paragraph 12 of the action mailed 9/2/2021, have been fully considered and are persuasive.  The rejection of claim 9 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a fourth layer, which by virtue of its presence would provide some mechanical protection (e.g. rigidity), does not reasonably provide enablement for the fourth layer demonstrating the recited reflectivity range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with this claim.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not the scope of claims 1-8 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-8, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 1-8 reads on a protective coating comprising quartz sand while the specification is limited to merely repeating the noted claim limitations.
	(b) There is no direction or guidance presented for the specifics as to how the coating was made to provide the recited reflectivity.
	(c) There is an absence of working examples concerning the matrix material(s) in which the quartz sand is dispersed, how the sand is dispersed in said matrix, the proportions of said sand, the particle size of said sand, etc.


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a protective coating generally comprising quartz sand, does not reasonably provide enablement for the protective coating demonstrating the recited reflectivity range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with this claim.

Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not the scope of claim 9 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claim 9, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claim 9 reads on a protective coating comprising quartz sand while the specification is limited to merely repeating the noted claim limitations.
	(b) There is no direction or guidance presented for the specifics as to how the coating was made to provide the recited reflectivity.
 absence of working examples concerning the matrix material(s) in which the quartz sand is dispersed, how the sand is dispersed in said matrix, the proportions of said sand, the particle size of said sand, etc.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 9.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a protective coating generally comprising quartz sand, does not reasonably provide enablement for the protective coating demonstrating the recited reflectivity range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with this claim.

Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not the scope of claim 14 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claim 14, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claim 14 reads on a protective coating comprising quartz sand while the specification is limited to merely repeating the noted claim limitations.
no direction or guidance presented for the specifics as to how the coating was made to provide the recited reflectivity.
	(c) There is an absence of working examples concerning the matrix material(s) in which the quartz sand is dispersed, how the sand is dispersed in said matrix, the proportions of said sand, the particle size of said sand, etc.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 14.

Claims 1-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear from the claim limitations, and in light of the specification, what is intended by the recitation of “advanced polymerization and squeeze technology”, and how the limitation attempts to distinguish the claimed invention.

Claim Rejections - 35 USC § 103
Claim(s) 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (US 20210171808 A1) in view of Hayes (US 2008/0193696 A1).

Regarding claim(s) 10-13 and 15, Ackermann teaches a sealing device (1) (waterproof membrane system comprising at least one waterproofing membrane) comprising waterproof membrane layer) and a layer of fiber material (6), adhesive sealant layer (3) (adhesive layer) and release liner (4) (para 0017-0018); which said barrier layer (5) comprises at least one thermoplastic polymer such as, inter alia, polypropylene (membrane layer comprising a thermoplastic polyolefin, TPO, current claim 11) (para 0043-0045) and comprises, inter alia, antioxidants (para 0049) and which said layer of fiber material (6) (second layer comprising a carrier sheet) comprises, inter alia, non-woven fabrics formed polypropylene fibers (current claim 12) (para 0053-0059).
Ackermann also teaches that the adhesive sealant layer (3) comprises a first composition (para 0072) comprising, inter alia, a C5 hydrocarbon petroleum resin (current claim 13) (para 0093, 0099).
In addition, Ackermann teaches that the waterproofing membrane comprises a reinforcement layer comprising, inter alia, a non-woven fabric towards dimensional stability (mechanical strength) (para 0064), and that the adhesive sealant layer (3) is covered by a silicone-coated paper (para 0071), which silicone coating teaches the presently claimed protective coating.

Ackermann is silent to the silicone coating comprising quartz sand (SiO2, or silica).

However, Hayes teaches a method for improving the optical clarity of a coated adhesive layer comprising applying a curable organopolysiloxane comprising silica particles (abstract), which said silica particles provide the adhesive layer with less haze and improved optical clarity (para 0039).

.

Response to Arguments
Applicant's arguments, see the claim amendments and pages 11-12 of the remarks filed 11/30/2021, with respect to the rejection of claims 1-8 under 35 U.S.C. 112(b) as set forth in paragraph 11 of the action mailed 9/2/2021, have been fully considered but they are not persuasive.
The Examiner respectfully submits that paragraph 0013 of the specification as originally filed does not demonstrate what precisely is entailed via “advanced polymerization”, as opposed to non-advanced polymerization, nor what “squeeze technology” is, as both of these limitations and their mention in said specification appear to denote a process.  In addition, there is no disclosure as to the steps of this process. Further, there is no mention as to what constitutes high tensile strength and resistance to oxidation and puncture that provides one skilled in the art any features that would distinguish the claimed invention over the prior via at least these apparent process limitations.  Indeed, it appears that the disclosure insists that a membrane that comprises a TPO meets the process limitations and the resultant tensile strength and resistances, but there is nothing of evidence to support this claim.
NOTE: Given that the limitations recitation “ease of handling” have been removed from the claimed invention, and claim 2 has been canceled, the rejection of claim 2 is withdrawn.

Applicant's arguments, see the claim amendments and pages 10-11 of the remarks filed 11/30/2021, with respect to the rejections of claim 3 (now claims 1-8 following the current amendments to claim 1), claim 9 and claim 14 under 35 U.S.C. 112(a) as set forth respectively n paragraphs 7-9 of the action mailed 9/2/2021, have been fully considered but they are not persuasive.
The Examiner respectfully notes that there is nothing of record that demonstrates that quartz sand, or silica, inherently has the claimed reflectivity.  Indeed, it is the protective coating, and not just the quartz sand, that is claimed and disclosed as providing said reflectivity.  In addition, as postured above, the disclosure does not provide any direction as to what specifically about the claimed/disclosed protective coating leads to the recited reflectivity.  For example, there is no example(s) that discloses how much of the quartz sand was included in the protective coating.  Indeed, it is not even disclosed if it is the sand that provides the coating with said reflectivity property, and one skilled in the art would necessarily have to conduct an inordinate amount of experimentation to determine the amount of quartz sand and/or the amount and/or type(s) of other materials (e.g. materials providing a matrix that contains said quartz sand) that demonstrate the claimed property.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/26/2022